DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2021 has been entered. Claims 1, 3, 6, 7, 12, 14, and 16-18 are pending. 
Response to Arguments
Applicant’s arguments filed on April 15, 2021 have been fully considered but are moot in view of the new grounds of rejection as discussed below.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on April 15, 2021.
Specification
The disclosure is objected to because of the following informalities: “the whore area of the arch section 24” should read “the whole area of the arch section 24” (see page 5, line 16).  
Appropriate correction is required.


Claim Objections
Claim 1 is objected to because of the following informalities: “along a curve toward border edge of said heel section” should read “along a curve toward a border edge of said heel section.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6, 7, 12, 14, and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein said middle part forms an elongated rib without branches.” The limitation lacks support in the original disclosure and therefore constitutes new matter. The Examiner notes that the word “branches” does not appear in the specification 
Claim 18 recites the limitation “the elongated rib extending from the first end to the second end without a crossing at said arch section.” The limitation lacks support in the original disclosure and therefore constitutes new matter. The specification does not describe any portion of the elongated rib either crossing, or not crossing, another portion of the elongated rib. The only mention of the word “crossing” or “cross” is on page 4: “The specific shape, cross section, and structural features or technical terms should be understood to include equivalent replacement structures or technical terms that can achieve the same functions,” and is not relevant to the “crossing” recited in claim 18.
With regards to the use of negative limitation in the claims: it has been held that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).
Dependent claims are rejected at least for depending from rejected claims.


Examiner’s Note
Claims 1, 3, 6, 7, 12, 14, and 16-18 are currently free of prior art rejections, but substantive amendments to the claims may result in prior-art-based rejections in future Office Actions. It is noted that all pending claims remain rejected under 35 USC 112(a), as discussed above.
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1.	A sole for a cycling shoe, said sole comprising:
a forefoot section, a center of said forefoot section including a front toe edge;
a heel section, a center of said heel section including a rear heel edge; wherein the front toe edge and the rear heel edge define a longitudinal axis that extends between said front toe edge and said rear heel edge;
an arch section connected between said forefoot section and said heel section;
an elongated rib, wherein:
the elongated rib is formed in a J-shape and includes a first end and a second end;
the first end is located immediately adjacent the front toe edge of the forefoot section, and the second end is located within a junction area between the arch section and the heel section;
the elongated rib extends in a rearward direction from the first end through a central region of each of the forefoot section and the arch section, extends through the heel section, curves at the rear heel edge, and then extends in a 
portions of the elongated rib extending through at least the forefoot section and the arch section are disposed at a tilt relative to said longitudinal axis; and
	two side wing portions disposed in said forefoot section at two opposite sides of said elongated rib;
	wherein the elongated rib has a higher rigidity than a rigidity of each of said two side wing portions, such that a longitudinal rigidity of the sole is higher than a lateral rigidity of the sole, so as to provide support to a wearer’s foot while allowing the wearer to twist the sole during a pedaling motion to increase foot comfort and reduce fatigue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Bizzotto (US Patent No. 6,023,681) teaches an arch support for a sports shoe comprising at least one elongated rib and extending along a majority of the length of the shoe sole; Hiss (US Patent No. 1,484,785) teaches an arch support for a sports shoe comprising an elongated portion and a curved portion at a heel area of the shoe sole; and Auger et al. (herein Auger)(US PG Pub 2004/0000074) teaches a shoe sole comprising a sole plate and a flex control member formed as an elongated rib having a J-shape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOCELYN BRAVO/Primary Examiner, Art Unit 3732